Citation Nr: 0025269	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-10 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of gunshot wound to the left arm.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active service from January 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for residuals of gunshot wound to the left 
arm, and assigned a 10 percent evaluation and a March 2000 
rating decision, which denied a rating in excess of 50 
percent for PTSD and entitlement to TDIU.  

This case was previously before the Board in December 1998, 
at which time it was remanded for additional development.  
That development has been completed and the case returned to 
the Board.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by moderate social and 
industrial impairment without evidence that his ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, or that his psychoneurotic 
symptoms are of such severity and persistence that there is 
more than considerable impairment in the ability to obtain or 
retain employment.  The veteran has been found to have on 
examinations.

2.  The veteran does not have occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting stress; and an inability to 
establish and maintain effective relationships.

3.  The residuals of the veteran's gunshot wound to the left 
forearm include decreased sensation, good muscle tone, 
weakness, strength, and no more than mild to moderate 
functional impairment.

4.  Neither the old nor the new version of the regulations is 
more favorable to the veteran's service connected gunshot 
wound disability.  

5.  The veteran's service connected disabilities include 
PTSD, rated as 50 percent disabling; and the residuals of 
gunshot wound to the left forearm, rated as 10 percent 
disabling.  The combined evaluation is 50.  

6.  He has completed high school and has occupational 
experience as a welder, machinist, and handyman.

7.  The veteran is not unemployable due to his service-
connected disabilities. 



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. 4.132, Diagnostic Code 9411 (1999).

2.  The criteria for a rating in excess of 10 percent for 
residuals of gunshot wound to the left arm have not been met 
during anytime since the effective date of the grant of 
service connection, November 28, 1995.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.55, 4.56, 4.73, Diagnostic Code 5308 
(1997, 1999).  

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The record shows that the veteran served in Vietnam during 
the Vietnam War, when he sustained a gunshot wound to the 
left arm.  He was hospitalized from September 2, to October 
24, 1968.  The diagnoses were gunshot wound of the left 
forearm and radial and median nerve injury, left partial, 
resolving, manifested by weakness of flexion of the left 
thumb of the opponens pollicus, mild weakness of supination 
and pronation of the left forearm, and decreased sensation 
over the web space of the thumb, dorsum of thumb and lateral 
aspect of forearm from site of the wound downward secondary 
to gunshot wound of the left forearm.  The veteran's 
hospitalization was described as uneventful.  The veteran 
showed progressive improvement and remained with only 
residual weakness in the flexion of the left thumb and 
opponens pollicis.

The veteran returned to duty with a temporary L-3 profile 
with code D and G limitations.  It was noted that the veteran 
should be reevaluated in 3 months.  In January 1969, residual 
weakness of the left thumb was noted.  On his separation 
report of medical history, the veteran indicated that he had 
sustained a gunshot wound injury, however, there were no 
pertinent complaints noted.  The October 1969 separation 
examination revealed no significant findings.  

The veteran was accorded a VA general medical examination in 
February 1996.  At that time, he reported that he experienced 
residual left forearm pain.  On examination, hyperflexion of 
both wrists was accomplished for 60 seconds without 
discomfort.  Forearm pronation and supination was from 
neutral to 85 degrees and symmetric.  Percussion on the 
radial side of the palmaris longus was without tingling in 
both upper extremities.  Sharp and dull sensation was 
diminished, left arm, thumb, index finger in C6-C7 nerve 
distribution.  On neurologic examination, cranial nerves III-
XII were grossly intact.  Deep tendon reflexes were 2+/2 and 
symmetric in both wrists.  The diagnosis was status post left 
forearm gunshot wound with residual scarring and C6-C7 
sensory neuropathy.  

The veteran was accorded a VA social and industrial survey in 
March 1997.  At that time, it was noted that during his 
Vietnam tour of duty he sustained an injury to his left arm.  
He reported that he currently lived with his fiancée and her 
three children, and that the veteran's current relationship 
with his fiancée was "pretty good."  It was noted that he 
was employed as a welder and fabricator and his left arm 
interfered with his duties.  It was noted that he was fired 
from his job manufacturing wrenches due to absenteeism and 
tardiness due to a loss of motivation following his marital 
break-up.  

The veteran was accorded a VA PTSD examination in March 1997.  
At that time, he reported that he experienced episodic 
intrusive thoughts about his Vietnam experiences.  He also 
reported that he had "bad" dreams at variable frequencies.  
He also reported problems with irritability, anger, 
hypervigilance, and hyper alertness.  He appeared to have 
feelings of remorse and guilt for his role in the deaths of 
enemy troops in Vietnam.  

On mental status examination, he was described as friendly 
and pleasant but quite nervous, detached and removed during 
the interview.  The veteran was oriented to time, place, 
person, and situation.  His responses were goal oriented.  He 
appeared to have above average intelligence.  There was no 
evidence of hallucinations or delusions noted.  He appeared 
to have a good memory for recent and remote events.  There 
was significant underlying restriction to his range of affect 
as well as a sense of detachment and removal as well as 
anxiety and mild dysphoria.  The diagnoses were Axis I- PTSD, 
chronic type, moderately severe; dysthymia secondary to PTSD, 
moderate; episodic polydrug abuse; and episodic alcohol 
abuse; Axis II- no diagnosis; Axis IV- severe level of 
stressors in Vietnam, interpersonally distant and detached 
believed to significantly impact both social and industrial 
impairment; Axis V- global assessment of functioning (GAF), 
60.  

The veteran was accorded a VA examination in March 1998.  At 
that time, he reported that his left arm was "asleep."  He 
added that his left arm disability was aggravated by 
increased activity and cold weather.  He further reported 
symptoms of decreased sensation and muscle stiffness.  

On examination, there was discrete decreased sensation in the 
C6-C7 nerve distribution.  Deep tendon reflexes in the elbow 
and wrist were +2/2 and symmetric.  The veteran's grip 
strength was intact and symmetric.  Upper extremity strength 
against resistance was symmetric with no breakaway.  There 
was no guarding or subjective discomfort with palpation of 
joint lines and bony landmarks to include the medial and 
lateral epicondyles on the elbow, radial and ulnar styloids 
of the wrist.  Romberg test was negative.  Vibratory 
sensation was intact and symmetric.  There were no tender 
points with palpation of joint lines and bony landmarks to 
include both proximal interphalangeal and DIP joints.  
Finkelstein test was negative for chronic stenosing and 
tenosynovitis of the thumb.  

The diagnosis was residuals of left forearm gunshot wound 
with residual scarring and sensory complaints.  The examiner 
reported that the veteran had grossly preserved strength, 
function, and mobility.  

He reported a history of employment in remanufacturing worn 
wrenches from 1987 to 1995.  He reported that in 1995 he 
became unemployed due to divorce proceedings, and other 
reasons unrelated to his service-connected disability.  

The veteran was accorded a VA examination in May 1999.  At 
that time, he reported numbness and tingling in his left 
index finger and thumb.  He also reported that he experienced 
stiff joints in his left distal interphalangeal joint (DIP).  
On examination, a well-healed entrance wound on the posterior 
forearm was noted.  The exit wound was on the anterior 
forearm with a bit of a depression at the site of the scar, 
which was noted to be well healed.  The veteran's upper 
extremity strength was +5 for flexion and extension.  His 
wrist strength was +5 for flexion and extension.  Finger 
strength against resistance was +5 for all fingers.  Grip 
strength was +5.  Sensory examination revealed decreased 
sensation to pinprick, cold sensation, and light touch in the 
distribution of C6 and C7 from the lower forearm distal to 
the thumb and index finger.  Sensation of the third, fourth, 
and fifth fingers were intact.  There were no deficits in 
sensation above the site of the injury.  There were no signs 
of muscle wasting in the left hand or forearm.  The DIP 
joints of the left hand were all enlarged, and considered 
consistent with osteoarthritis in those joints.  

The examiner reviewed the results of an electromyogram 
performed in April 1998, which was interpreted as normal 
study.  There was no evidence of left median or ulnar 
neuropathy.  The diagnosis was C6 to C7 peripheral neuropathy 
secondary to gunshot wound.  The examiner opined that the 
veteran's reported stiffness was likely degenerative joint 
disease at the DIP joints.  The examiner also opined that the 
veteran's reported numbness and tingling was not of a severe 
enough nature to prevent gainful employment.  He reported 
that the degree of impairment was mild to moderate. 

The veteran was accorded a VA PTSD examination in May 1999.  
At that time, the veteran denied any intrusive recollections 
during the daytime.  There were no reports of flashbacks, 
delusions, or hallucinations.  There was only a mild 
indication of any mental distress regarding recurring dreams.  
There were no reports of avoiding thoughts or conversations 
regarding Vietnam.  There was no indication of any loss of 
memory.  There was some mild indication of restricted range 
of affect and guardedness.  There was evidence of adequate 
long-term plans.  There was little indication of 
hyperarousal.  There was reported episodic sleep disturbance 
with long periods of normalcy.  There was no evidence of poor 
concentration.  The examiner noted that the above symptoms 
indicated that the veteran suffered less psychological 
distress than on his 1998 examination.  

The examiner reported that there was some indication that the 
level of distress might impact the veteran's ability to work, 
but that his current unemployment was more "volitional" 
than PTSD related.  He reported that there was little 
indication that the level of distress had impacted his 
personal relationships.  The examiner noted that the veteran 
had a prior marriage of 24 years and had been successful in 
consolidating a relationship with a woman that he planned to 
marry.  

The diagnoses were: Axis I- PTSD, chronic, low to moderate 
severity with mild dysthymic features; alcohol abuse; 
polysubstance abuse; Axis II- no diagnosis; Axis III- 
unchanged; Axis IV- economic situation, housing stable, 
fiancée, primary support, left arm disability, and financial 
debt; and Axis V- GAF, 65.  

Pertinent Law and Regulations

Initially, the Board finds that the veteran's claims are well 
grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A veteran's assertion that the disability 
has worsened serves to render the claim well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992). When a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App.218, 224 (1995); See also 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, his claims 
for a higher original rating for residuals of gunshot wound 
to the left forearm and for an increased rating for PTSD are 
well grounded.  

Once the veteran submits a well-grounded claim, VA has a duty 
to assist with the development of that claim. 38 U.S.C.A. § 
5107(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA 
has attempted to comply with its duty to assist by obtaining 
all reported treatment records and affording the veteran 
appropriate examinations.  In this regard, the Board notes 
that it remanded the case in order to afford the veteran 
examinations in order to evaluate his disabilities and to 
obtain opinions as to the impact of his disabilities on his 
ability to maintain suitable gainful employment. 

Disability rating are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule) 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

Where there is a question as to which of two evaluations 
shall be applied, the
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation to be assigned, the 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999). 

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

Entitlement to a Rating in Excess of 50 Percent for PTSD

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 
percent rating requires evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation requires the occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent disability evaluation for PTSD requires total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

At the time of examination by VA in March 1997, the veteran 
was described as friendly, pleasant, goal oriented, poignant, 
well oriented, and as having good memory for recent and 
remote events.  It was also noted that he was quite nervous.  
It was indicated that there was significant underlying 
restriction to his range of affect, and sense of detachment 
and removal as well as underlying anxiety and mild dysphoria.  
The examiner described the veteran's degree of impairment as 
moderately severe.  The examiner also reported that the 
veteran was interpersonally distant and detached which was 
believed to impact him significantly, both in his 
interpersonal relationships on a personal level, and in the 
work setting.  However, the GAF score of 60 is indicative of 
no more than moderate impairment and in no way approximates 
the criteria for a rating in excess of 50 percent.  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130 (1999)

The Board notes that when the veteran was accorded an 
examination by VA for psychiatric purposes in May 1999, the 
entire claims folder was reviewed by the examiner.  The 
examiner noted that the veteran had never sought treatment 
nor had he been treated for his PTSD symptoms, and there was 
no history of medication.  Aware of the veteran's history, 
the examiner conducted a comprehensive examination and opined 
that the veteran's industrial impairment was more 
"volitional" than PTSD related and there was very little 
distress to indicate social impairment.  He described the 
veteran's overall degree of impairment attributable to PTSD 
as low to moderate.  He opined that that the veteran's PTSD 
was between 30 to 40 percent disabling.

The examiner noted that the veteran exhibited some mild 
indication of restricted range of affect and guardedness.  
There was evidence of adequate long-term plans.  There was no 
evidence of poor concentration, flashbacks, elusions, or 
hallucinations.  There was only mild evidence of any mental 
distress regarding disturbing dreams.  The GAF score was 65.  
This informed assessment argues against the provision of an 
evaluation in excess of 50 percent.  

The Board finds, therefore, that the criteria for an 
evaluation in excess of 50 percent have not been met.  For 
the above reasons, the Board determines that the 
preponderance of the evidence is against an evaluation in 
excess of 50 percent for the veteran's PTSD.

Entitlement to a Rating in Excess of 10 Percent for Residuals 
of Gunshot Wound to the Left Arm

The muscle injury aspect of the veteran's disability (injury 
to the proximal forearm, muscle group VII) has been rated by 
the RO under Diagnostic Code 5308.  Muscle injuries of the 
forearm and hands are rated under Diagnostic Codes 5307 
through 5309.  Diagnostic Code 5308 rates the disabilities of 
Muscle Group VIII, muscles arising mainly from external 
condyle of humerus, extensors of carpus, fingers, and thumb, 
and supinator, which affect the extension of wrist, fingers, 
and thumb and abduction of thumb.  See 38 C.F.R. § 4.73.

The Board notes that the regulatory criteria for the 
evaluation of muscle injuries were amended during the 
veteran's appeal, effective July 3, 1997.  62 Fed. Reg. 
30235-30240 (June 3, 1997).  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of her 
claim under the criteria that is to her advantage.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

In this case, the Board finds that neither the old or new 
version of the law is more favorable to the veteran.  

Pertinent criteria provide a 10 percent rating for moderate 
injury to Muscle Group VIII of the upper extremity.  A 20 
percent evaluation requires moderately severe injury.  A 30 
percent evaluation requires a severe injury.  38 C.F.R. § 
4.73, Diagnostic Code 5308.

The former provisions of 38 C.F.R. § 4.55 provide in 
pertinent part as follows:

The following principles as to 
combination of ratings of muscle injuries 
in the same anatomical segment, or of 
muscle injuries affecting the movements 
of single joint, either alone or in 
combination or limitations of the arc of 
motion will govern the ratings: 

Muscle injuries in the same anatomical 
region, i.e., (1) shoulder girdle and 
arm, (2) forearm and hand, (3) pelvic 
girdle and thigh, (4) leg and foot, will 
not be combined, but instead, the rating 
for the major group will be elevated from 
moderate to moderately severe, or from 
moderately severe to severe according to 
the severity of the aggregate impairment 
of function of the extremity.

(b) Two or more severe muscle injuries 
affecting the motion (particularly 
strength of the motion) about a single 
joint may be combined but not in 
combination receive more than the rating 
for ankylosis of that joint at an 
"intermediate" angle, except that with 
severe injuries involving the shoulder 
girdle and arm, the combination may not 
exceed the rating for unfavorable 
ankylosis of the scapulohumeral joint. 
Claims of an unusually severe degree of 
disability involving the shoulder girdle 
and arm or the pelvic girdle and thigh 
muscles wherein the evaluation in 
criteria under this section appears 
inadequate may be submitted to the 
Director, Compensation and Pension 
Service, for consideration under § 
3.321(b)(1) of this chapter.

(c) With definite limitation of the arc 
of motion, the rating for injuries to 
muscles affecting motion within the 
remaining arc may be combined but not to 
exceed ankylosis at an "intermediate" 
angle.

(d) With ankylosis of the shoulder, the 
intrinsic muscles of the shoulder girdle 
(Groups III or IV) are out of commission 
and carry no rating for injury however 
severe.  The extrinsic muscles (Group I 
and II) which act on the shoulder as a 
whole may, if severely injured elevate 
the rating to ankylosis at an unfavorable 
angle.

(f) With disability such as flail joint, 
ankylosis, faulty union, limitation of 
motion, etc., muscle injuries affecting 
junction at a lower level may be 
separately rated and combined, always 
reserving the maximum amputation rating 
for the most severe injuries.

(g) Muscle injury ratings will not be 
combined with peripheral nerve paralysis 
ratings for the same part, unless 
affecting entirely different functions.

38 C.F.R. § 4.55 (1997)

The current provisions of 38 C.F.R. § 4.55 read as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.  (b) For rating 
purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 
5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups 
for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 
5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle 
groups for the torso and neck (diagnostic 
codes 5319 through 5323). (c) There will 
be no rating assigned for muscle groups 
which act upon an ankylosed joint, with 
the following exceptions: (1) In the case 
of an ankylosed knee, if muscle group 
XIII is disabled, it will be rated, but 
at the next lower level than that which 
would otherwise be assigned. 

(2) In the case of an ankylosed shoulder, 
if muscle groups I and II are severely 
disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be 
elevated to the level for unfavorable 
ankylosis, if not already assigned, but 
the muscle groups themselves will not be 
rated. (d) The combined evaluation of 
muscle groups acting upon a single 
unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of 
that joint, except in the case of muscle 
groups I and II acting upon the shoulder. 
(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups. (f) For 
muscle group injuries in different 
anatomical regions which do not act upon 
ankylosed joints, each muscle group 
injury shall be separately rated and the 
ratings combined under the provisions of 
Sec. 4.25.

38 C.F.R. § 4.55 (1999).

The former provisions of 38 C.F.R. § 4.56 read as follows:

Muscle injuries are considered slight if 
they involve simple muscle wounds without 
debridement, infection or the effects of 
lacerations.  Treatment records typically 
show a wound of slight severity or 
relatively brief treatment and a return 
to duty, and healing with good functional 
results, and no consistent complaints of 
the cardinal symptoms of muscle injuries 
or painful residuals.  The objective 
findings would include a minimal scar, 
little if any evidence of a fascial 
defect, atrophy, or impaired muscle 
tonus, and no significant impairment of 
function and no retained metallic 
fragments.

Muscle injuries are considered moderately 
disabling under the criteria contained in 
38 C.F.R. 4.56, if they involve deep 
penetration by small shell fragments of 
relatively short track.  The medical 
records would show hospitalization during 
service and records following service 
showing consistent complaint from the 
time of the first examination forward of 
one or more of the cardinal symptoms of 
muscle wounds particularly fatigue and 
fatigue pain after moderate use.  Current 
objective findings would include scars 
indicative of a relatively short track of 
the missile through muscle tissue, signs 
of moderate loss of deep muscle fascia or 
substance, or impairment of muscle tonus, 
and of definite weakness or fatigue.

A moderately severe shell fragment wound 
would result from a deep penetrating 
wound by a high velocity missile of small 
size or large missile of low velocity, 
with debridement, prolonged infection or 
sloughing of soft parts, and 
intermuscular cicatrization (scars 
extending into muscle tissue).  The 
medical records would show 
hospitalization for a prolonged period 
during service for treatment of a severe 
wound with record s of consistent 
complaints of the cardinal symptoms of a 
muscle injury.  The objective findings 
would include relatively large scars so 
situated as to indicate a track of the 
missile through important muscle groups.  
There would be indications of moderate 
loss of muscle substance or moderate loss 
of normal firm resistance compared with 
the sound side.  There would also be 
evidence of marked or moderately severe 
muscle loss.

38 C.F.R. § 4.56 (1997).

The rating of muscle injuries were also governed by the 
principles set forth at 38 C.F.R. § 4.72 which provided in 
pertinent part:

In rating disability from injuries of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves.  A 
compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc.  The location of foreign 
bodies may establish the extent of 
penetration and consequent damage.  It 
may not be too readily assumed that only 
one muscle, or group of muscles is 
damaged.  A through and through injury, 
with muscle damage, is always at least a 
moderate injury, for each group of 
muscles damaged.  This section is to be 
taken as establishing entitlement to 
rating of severe grade when there is 
history of compound comminuted fracture 
and definite muscle or tendon damage from 
the missile.  (emphasis added)

38 C.F.R. § 4.72 (1997).

The current provisions of 38 C.F.R. § 4.56, read as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.

Under Diagnostic Codes 5003 through 5323, 
disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe, or severe.  
Id.

Slight disability of muscles is 
contemplated when there is a simple wound 
of muscle without debridement or 
infection.  There is a service department 
record of superficial wound with brief 
treatment and return to duty.  Healing 
with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  The objective findings 
include minimal scar, no evidence of 
fascial defect, atrophy, or impaired 
tonus, and no impairment of function or 
metallic fragments retained in muscle 
tissue.

Moderate disability of muscles is 
contemplated when there is a through-and-
through or deep penetrating wound of 
short track from a single bullet, small 
shell or shrapnel fragment, without 
explosive effect of a high velocity 
missile, residuals of debridement or 
prolonged infection.  There is a service 
department record or other evidence of 
inservice treatment for the wound.  There 
is a record of consistent complaints of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lower threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  The objective findings 
include entrance and (if present) exit 
scars, small or linear, indicating a 
short track of the missile through muscle 
tissue.  There is some loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.

38 C.F.R. § 4.56(d)(2) (1999).

Moderately severe disability of muscles 
is contemplated when there is a through-
and-through or deep penetrating wound by 
a small, high velocity missile or large 
low velocity missile, with debridement, 
prolonged infection or sloughing of soft 
parts and intermuscular scarring.  There 
is a service department record or other 
evidence showing hospitalization for a 
prolonged period for treatment of the 
wound. There is a record of consistent 
complaints of cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section and, if 
present, evidence of inability to keep up 
with work requirements.  The objective 
findings include entrance and (if 
present) exit scars indicating track of 
the missile through one or more muscle 
groups.  There are indications on 
palpation of loss of deep fascia, muscle 
substance or normal firm resistance of 
the muscles compared with the sound side.  
Tests of strength and endurance compared 
with the sound side demonstrate positive 
evidence of impairment.

38 C.F.R. § 4.56(d)(3) (1999).

Applying the facts in this case to the criteria set forth 
above, the Board concludes that the clinical findings 
presented do not demonstrate that the criteria for an 
evaluation in excess of 10 percent for residuals of a gunshot 
wound to the left arm have been met.  

As noted above 38 C.F.R. §§ 4.56 and 4.72 provide guidance on 
how muscle injuries should be evaluated.  The veteran's 
service medical records show that the veteran's left arm 
muscle injury was a through and through wound without 
residuals of debridement or prolonged infection.  There was 
evidence of residual weakness.  However, at the time of 
separation examination, there were no significant 
abnormalities noted.  

The veteran has reported stiffness secondary to cold weather.  
However, according to the most recent VA medical examination 
report of record, the veteran's symptoms of stiffness are 
attributed to degenerative joint disease at the DIP joints in 
the left hand and not related to the injury to Muscle Group 
VIII or peripheral neuropathy.  

The post service examinations have shown that he has no loss 
of muscle substance, strength, function, or mobility.  A 
recent EMG study was normal.  The most recent VA examiner has 
concluded that the degree of impairment resulting from the 
veteran's in-service injury is currently mild to moderate.  
The evidence of record since service separation, in the 
Board's judgment, does not establish that the residuals of 
the in-service injury to the veteran's left forearm (his 
minor extremity) are more than moderate in nature.

The Board notes that separate and distinct manifestations 
arising from the same disease or injury may be rated 
separately.  Manifestations are considered to be separate and 
distinct if none of the symptomatology for any of the 
manifestations is duplicative of or overlapping with the 
symptomatology of the other manifestation. See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994); 38 C.F.R. § 4.25.

Limitation of extension of either the major or minor forearm 
to 60 degrees warrants a 10 percent evaluation; limitation of 
extension of either forearm to 75 degrees warrants a 20 
percent evaluation; limitation of extension of the minor 
forearm to 90 degrees warrants a 20 percent evaluation; 
limitation of extension of the minor forearm to 100 degrees 
warrants a 30 percent evaluation; and limitation of extension 
of the minor forearm to 110 degrees warrants a 40 percent 
evaluation.  38 C.F.R. 4.71a, Diagnostic Code 5207.

Under Diagnostic Code 5213, a 10 percent evaluation is 
warranted when supination is limited to 30 degrees or less 
for either the major or minor hand.  A 20 percent rating is 
warranted when the minor hand is fixed near the middle of the 
arc or there is moderate pronation; or motion is lost beyond 
the last quarter of the arc, the hand does not approach full 
pronation.  A 20 percent evaluation is warranted when the 
minor hand is fixed in full pronation, or when pronation is 
lost beyond the middle of the arc.  A 30 percent evaluation 
is warranted when the minor hand is fixed in supination or 
hyperpronation.  38 C.F.R. § 4.71a, Diagnostic Code 5213. 

The normal range of motion of the elbow is from zero degrees 
of extension to 145 degrees of flexion.  38 C.F.R. § 4.71, 
Plate I. 

In regard to limitation of motion, the evidence does not show 
that the range of motion for the veteran's right arm has 
limitation of motion that would warrant a disability rating 
in excess of 10 percent under either Diagnostic Code 5207 or 
5213. 38 C.F.R. § 4.71a.

The Board has considered the veteran's subjective complaints 
of numbness and tingling in the thumb.  The veteran's initial 
injury was described as involving the radial and median 
nerves.  

Under the revised provisions of 38 C.F.R. § 4.55 a muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55(a).  
Here, the nerve injuries affect the same function as the 
muscle group, thus the Board finds that a separate 
compensable evaluation is not warranted.  Nonetheless, the 
Board must consider if the veteran would be entitled to 
higher rating under 38 C.F.R. § 1.24a Diagnostic Code 8514, 
paralysis of the musculospiral nerve (radial nerve) or median 
nerve.  

Under Diagnostic Code 8514, a 20 percent disability 
evaluation is warranted for mild incomplete paralysis of the 
musculospiral nerve (radial nerve) of the minor upper 
extremity.  A 20 percent evaluation requires moderate 
incomplete paralysis.  A 40 percent evaluation requires 
severe incomplete paralysis.  A 60 percent evaluation 
requires complete paralysis with drop of hand and fingers, 
perpetual flexion of the wrist and fingers, adduction of the 
thumb with the thumb falling within the line of the outer 
border of the index finger, an inability to extend the hand 
at the wrist, an inability to extend the proximal phalanges 
of the fingers, and inability to extend the thumb, and 
inability to move the wrist laterally, weakened supination of 
the hand, weakened extension and flexion of the elbow, and 
the loss of synergic motion of the extensors which seriously 
impairs the hand grip.  (Total paralysis of the triceps 
occurs only as the greatest rarity) 38 C.F.R. Part 4, Code 
8514.

With respect to the radial nerve impairment, the May 1999 VA 
examination found that the veteran had a good grip, 
bilaterally.  The 1999 examiner opined that the neuropathic 
residuals were mild to moderate in nature, and objective 
testing and examination have demonstrated no current 
disability attributable to nerve injury (aside from the 
veteran's subjective complaints, which have not been 
supported by objective findings).  The objective evidence 
does not support a finding of severe incomplete paralysis or 
complete paralysis of the left hand.  Accordingly, a rating 
in excess of 10 percent under Diagnostic Code 8514 would not 
be warranted.  

Similarly, an initial evaluation in excess of 10 percent for 
residuals of gunshot wound to the left arm (Muscle Group 
VIII) is not warranted under either the amended schedular 
criteria which became effective in July 1997 or the old 
criteria that were in effect prior to that time.  The record 
shows that the veteran was able to return to duty shortly 
after his injury, and that he had no pertinent complaints at 
the time of his examination for separation from service.

For these reasons, the Board concludes that the preponderance 
of the evidence is against veteran's claim for a rating in 
excess of 10 percent for residuals of gunshot wound to the 
left arm.

The Board notes that it making this determination it has 
taken into consideration the requirements of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, and has determined that they do not 
permit a schedular rating in excess of 10 percent for damage 
to Muscle Group VIII.  These regulations are applicable in 
the instant case because the veteran has reported that his 
disability is manifested by pain and resulting functional 
impairment.  Despite these subjective complaints, the record 
does not contain evidence by which it can be factually 
ascertained that there is any functional impairment 
attributable to the damage to Muscle Group VIII which would 
warrant a schedular rating in excess of the 10 percent 
evaluation currently in effect.  

Extraschedular Ratings

Generally, the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court of 
Appeals for Veterans Claims clarified that it did not read 
the regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  In this case the 
Board is reaching a conclusion on its own that referral for 
consideration of an extraschedular evaluation is not 
warranted.

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

The Board finds that in this case the disability picture is 
not so exceptional or unusual so as to warrant a referral 
evaluation on an extraschedular basis.  It has not been shown 
that the service-connected disabilities, any one alone or in 
combination with the others, have caused marked interference 
with employment or necessitated frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  To the contrary, based upon the 
record before the Board, the veteran has not required 
hospitalization for any service-connected disability since 
service.  Thus his disabilities have not required frequent 
periods of hospitalization.  Further, medical examiners have 
essentially found that his service-connected disabilities 
have not caused marked interference with employment.  The 
veteran's current unemployment has been characterized as 
"volitional."  His psychiatric disability has been 
described as in the mild to moderate range, and his gunshot 
wound has been found to cause no residual functional 
impairment.  In sum, this case does not present factors such 
as frequent periods of hospitalization or marked interference 
with employment.


Entitlement to total disability rating based on individual 
unemployability 

Pertinent regulations provide that a total disability rating 
may be assigned, where the schedular rating is less than 
total and when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, in pertinent part, if there is 
only one such disability, the disability shall be rated at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability rated 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341(a), 4.16(a) (1999).  

A 38 C.F.R. § 4.16(a) total rating for compensation based on 
individual unemployability claim is generally well grounded 
under 38 U.S.C. § 5107(a) when a claimant's current service-
connected disabilities meet the rating-level requirements of 
§ 4.16(a) and there is evidence that he is "unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities." See 38 C.F.R. § 4.16(a); 
Colayong v. West, 12 Vet. App. 524 (1999); Norris (Robert), 
12 Vet. App. at 419-20; Anderson (Bennie) v. Brown, 5 Vet. 
App. 347, 353-54 (1993).  

In this case the veteran does not meet the percentage 
requirements of § 4.16(a).  The PTSD and residuals of the 
gunshot wound to the left forearm are his only service-
connected disabilities; PTSD is evaluated as 50 percent 
disabling and residuals of gunshot wound to the left forearm 
is evaluated as 10 percent disabling.  The combined 
evaluation is 50.  Accordingly, he does not meet the criteria 
for TDIU due to service-connected disability through 
application of 38 C.F.R. § 4.16(a) thus that subsection 
cannot serve as the basis for a well grounded claim.

While the veteran does not meet the percentage requirements 
of § 4.16(a), it is the policy of VA that all veteran's who 
are unable to secure or follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  In this 
case there is evidence that the veteran is currently 
unemployed and the veteran is competent to assert that his 
lack of employment is due to his service-connected 
disabilities.  Therefore, the Board finds his claim to be 
well grounded.  The Board also notes that the RO considered 
the veteran's eligibility for total rating under 38 C.F.R. 
§ 4.16(b), so that the Board's consideration of entitlement 
under that provision is not prejudicial to the veteran.

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15.

"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).  "Substantially 
gainful employment" is that employment "which is ordinarily 
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the veteran resides."  Moore (Robert) v. Derwinski, 1 
Vet. App. 356, 358 (1991).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100 percent and 
only asks for [total disability based upon individual 
unemployability] because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  Before a total rating based upon 
individual unemployability may be granted, there must also be 
a determination that the appellant's service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry in the resolution of this issue involves 
the determination whether the veteran's service-connected 
disabilities are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Nonservice connected disabilities are not relevant 
to this determination.  See Pratt v. Derwinski, 3 Vet. App. 
269, 272 (1992).

The veteran initially conceded that his unemployment was 
unrelated to his service connected disabilities, but was the 
result of domestic difficulties.  More recently, his service-
connected disabilities have been evaluated by medical 
professionals as only mild to moderate in severity.  The 
medical professionals have described his lack of employment 
as "volitional" rather than necessitated by the severity of 
his service connected disabilities.  Weighing this evidence 
against the veteran's recent assertions that his disabilities 
render him unemployable, the Board concludes that the 
preponderance of the evidence is against his claim for total 
rating.

In reaching its decision with respect to rating the veteran's 
disabilities, the Board has considered the complete history 
of the disabilities in question as well as the current 
clinical manifestations and the effect they may have upon his 
earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Accordingly, the veteran is not entitled to a total rating 
based on individual employability.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for total rating 
based on individual unemployability must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 50 percent for PTSD is denied.  

A rating in excess of 10 percent for residuals of gunshot 
wound to the left arm is denied.

Entitlement to TDIU is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

